Citation Nr: 0031977	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertension with angina, currently rated as 30 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.  In a September 1998 decision, the RO denied 
entitlement to an increased disability rating for 
hypertension and angina and to a total disability rating for 
compensation purposes due to individual unemployability.  In 
a June 1999 decision, the RO held, inter alia, that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a low back disability.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  
(1991) (Where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there may be additional 
medical records available, but not currently in the claims 
file.  The veteran appeared for a VA heart examination in 
June 1998, at which time he was scheduled for a more 
comprehensive cardiology consultation.  That consultation was 
scheduled for July 10, 1998.  There are no medical records in 
the claims file associated with that consultation and the RO 
held that the veteran failed to show for that examination.  
However, in a September 1999 statement, the veteran asserted 
that he did indeed appear for the July 10, 1998, examination.  
While actual VA outpatient records and a print-out of the 
veteran's scheduled appointments with VA suggest that he 
failed to appear for the July 1998 consultation, those 
records pertain only records and appointments at the VA 
outpatient clinic in Macon and the VA Medical Center in 
Dublin, Georgia.  From the evidence of record, it appears 
that the veteran may also have been seen at the VA Medical 
Center in Augusta, Georgia.  Though it has been indicated 
that the veteran failed to report for a scheduled VA 
cardiovascular examination at that facility in March 1999, it 
does not appear that records from that facility were 
requested or obtained.  The Veterans Claims Assistance Act of 
2000, supra, requires that VA attempt to obtain these records 
and undertake other necessary development in order to fulfill 
its duty to assist.

Adjudication of the request to reopen, with new and material 
evidence, the claim for service connection for a low back 
disability must also been deferred pending the RO's 
compliance with the Veterans Claims Assistance Act of 2000.

Similarly, the Board is not yet able to adjudicate the claim 
for entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  The adjudication 
of that claim involves assessment of the severity of each 
service-connected disability and assignment of the proper 
disability rating for each.  The outcome of the above-
discussed appeals could affect the outcome of the claim for a 
total disability rating for compensation purposes due to 
individual unemployability.  As such, the issues are 
"inextricably intertwined."  Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991); EF v. Derwinski, 1 Vet. App. 324  
(1991); Harris v. Derwinski, 1 Vet. App. 180  (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain all 
medical records pertaining to the veteran 
from the VA Medical Center in Augusta, 
Georgia, including those associated with 
a July 10, 1998, cardiology consultation.  
Copies of all correspondences made and 
records obtained should be made part of 
the claims folder.

2.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


